 

 

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

McGREGoR W. sCoTT 15 ,_ ,
United States Attorney F”’*\\;` ' § ~ f
ERIN M. sALES ' §m© ij §§
Assistant United States Attorney

2500 Tulare Street, Suite 4401 NOV ll 3 2018

 

Fresno, CA 93721 U 8 D\STR\CT COURT , ;.;jw
- _' v K_ _ .
;:;:Ii)£?£?` ((§§-3)) :3;_:833 EA§i'§§N merch oF cAL\FoF\NlA NUV 1 4 2018

 

` ar nEPuT_Y cLEm< EASCTLEEF§,\!,<,DLl/.S_ DlS l , '
Attorneys for Plaintiff By ' STR C CCACL:$:URT
United States of America ` _ ' ' asp TVCLE ORN'A

. n nn \
lN THE UNITED STATES DISTRICT COURT
~ /
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. l:l7-MC-00029jEPG
' Plaintiff, ' ,
EX PARTE MOTION TO UNSEAL CASE AND TO .
V' EXTEND TIME TO FILE COMPLAINT FOR

FORFEITURE AND/OR TO OBTAIN
APPROXIMATELY 30 FIREARMS,
l INDICTMENT ALLEGING FORFEITURE;
Defendant. [PROPOSED] ORDER

 

 

l

The United States, by and through its undersigned counsel, hereby respectfully requests that this
case be unsealed and moves', for good cause, for a ninety-day extension of time to flle a complaint for
forfeiture and/or to obtain an indictment alleging forfeiture pursuant to 18 U.S.C. § 983(a)(3)(A).

` BACKGROUND

OnlDecember 7, 2016, an agent with the Federal Bureau of Investigation (“FBI”) and an agent
with the Bureau of Alcohol, Tobacco, Firearms and Explosives (f‘ATF”) interviewed Bryan Patrick
Bartucci (hereafter f‘Bartucci”> at the Fresno‘ATF Field Offlce.

Agents escorted Bartucci into the`interview room where two photos of previous controlled
purchases conducted by an ATF agent acting in undercover capacity were in plain view on the interview
room table. l

l

Ex Parte Motion to Unseal Case and to Extend Time to
File Complaint for Forfeiture and/or to Obtain
Indictment Alleging Forfeiture; [Proposed] Order

 

 

 

-Pb.>

\OOO\]O\

10
11

v12

13
14
15
16
17
18

_ 19_
' 20

21
22
23
24
25
26
27

.28

 

 

Agents issued Bartucci his Miranda rights. Bartucci stated that he was willing to talk without a
lawyer present and signed the consent section of the FBI FD-395 “Advise of Rights” form.

During the interview, Bartucci admitted to always buying and selling firearms as a hobby.
Bartucci explained-that he would “buy it, shoot it, and sell it.” Bartucci admitted to selling firearms to
the undercover ATF agent because he seemed to Bartucci to be an “up dude.” Bartucci\stated that he
was going to school and that when money was tight he would “sell off a few things just to keep the v n
money going.” Bartucci said he felt comfortable selling to the undercover agent because he did not
appear to be a stereotypical “gangbanger” and looked like a “normal dude.” Bartucci sold guns for
money to offset his unemployed status. Bartucci explained that he would sell guns when faced with
financial difficulties

Bartucci did not know whether any of the guns he sold were stolen. Bartucci said that he did not .
purchase firearms from a Federal Firearms Licensee (FFL) without completing the required paperwork.
Bartucci did not know of any FFLs who sold firearms “off the books” and that the only deal he had with
the FFLS was that Bartucci would be called when an FFL. received a firearm on consignment to see if
Bartucci had an interest in purchasing the firearm

Agents asked Bartucci how he paid when he compleied the State of California Dealer Report of
Sales (DROS). Bartucci said that he paid $35, but if he was doing multiple guns, then he would be l l
charged one $35 fee for all of the guns. /
A'gents asked Bartucci why he did not complete proper firearms transactions if he knew how to

complete them in proper form. Bartucci answered that he was in need of money, and that each time

completed a deal he was aware that it was wrong.

Agents asked Bartucci how many guns he sold on Backpage, a classified advertising website
which offers a wide variety of classified listings including vehicles, jobs, and real estate. Bartucci said
that he sold on Backpage, but an FFL' completed the transactions; he did not know how many sales he
made through Backpage. Bartucci admitted to selling and trading firearms with an individual he met
through -Backpage who lives in Madera, California. 4
///

///
Ex Pane Motion 10 unseal case and to Exrend rime':o

File Complaint for Forfeiture and/or to Obtain
Indictment Alleging Forfeiture; [Proposed] Order

 

 

\OOO\]O'\Ul->

10
ll
12

`13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Bartucci informed agents that he had two firearms that he had paid for and was planning to pick
them up on December 9, 2010. Agents advised Bartucci not to acquire the firearms and to have an FFL
put the firearms on consignment _

The ATF sent written notice of intent to forfeit as required'by 18 U.S.C. § 988(a)(1)(A). On o_r
about February 16, 2017, Claimant filed a claim challenging the forfeiture of the Defendant Ij`irearms.
The time for any person to file a claim to the property under 18 U.S.C. §§ 983(a)(2)(A)-(C) has expired.
No other person, other than Claimant, has filed a claim to the property as required by law in the
nonjudicial civil forfeiture proceeding l

The United States respectfully requests that this case be unsealed and that the Court further
extend the deadline to file a complaint for forfeiture for a period of ninety days.

ANALYSIS
Title 18, United States Code, Section 983(a)(3)(A), states:

Not later than 90 days after a claim has been filed, the Government.shall file a complaint
for forfeiture in the manner set forth in the Supplemental Rules for Certain Admiralty and

_ Maritime Claims or return the property pending the filing of a complaint, except that a
court in the district m which the complaint will be f led may extend the period for f ling a
complaznt for good cause shown or upon agreement of the parties

n Id. (emphasis added). The‘, government may move ex parte for an order extending the deadline to file a

civil complaint or return an indictment alleging forfeiture. United States v. Real Property Locatea’ at 475
Martin Lane, Beverly Hills, CA, 545 F.3d 1134, 1141-44(9th Cir. 2008).

Pursuant to the Court’s order dated May 9, 2018, the United~States must file a complaint for
forfeiture against the Defendant Firearms or obtain an indictment alleging forfeiture no later than
November ‘14_, 2018. If the United States fails to do so, it is.required to‘release the Defendant Firearms
and may not take any further action to effect the civil forfeiture of the Defendant Firearms.

It is the United vStates’ position that the'seal in this case is no longer necessary. The United S`tates
and the Claimant are working toward an stipulation for consent judgment in this matter. The United
States therefore seeks, for good cause, a ninety-day extension of time to file a complaint for forfeiture
against the Defendant Firearms. At such time that the extension should expire, the United States should

have resolved this matter with any Claimant and/or wi'll have brought an action for forfeiture against the

Ex Parte Motion to Unseal Case and to Extend Time to
File Complaint for Forfeiture and/or to Obtain
Indictment Alleging Forfeiture; [Proposed] Order

 

 

 

\ooo\lo\m.l>.

10
11
12
13
14
15
16
17
18
19
20
21
22

` 23
1 24

25

26

27-
28

 

 

Defendant Firearms.
CoNCLUSIoN
For the foregoing reasons, the United States respectfully requests that this case be unsealed and 1
that the Court further extend the period in which the United States is required to file a complaint against
the Defendant.Firearms and/or to obtain an indictment alleging that the Defendant Fireanns are subject

to forfeiture for a period of ninety days.

Dated: November 13,. 2018 ` y McGREGOR W. SCOTT
' ' United States Attorney

By: /s/ Erin M. Sales
ERlN M. SALES j
Assistant United States Attorney

[PROPOSED] ORDER
‘ The Court finds the United States has shown good‘cause for such an vext_ension. The United j
States also represents that the 'seal in this case is no longer necessary. b
Accordingly, it is:
ORDERED, that this case be unsealed and that the date by which the United States is required to
file a complaint for forfeiture against the property and/or obtain and_ indictment alleging that the
property is subject to forfeiture is hereby extended to February 1'2, 2019. y

Dated: \\fl§lli ' _ , /{ d 5
` \ ;\ € f '\-#\.

Hon. ERICA P. GROSj'E“ANv
United StatesMagistrate Judge

Ex Parte Motion to Unseal Case and to Extend Time to
File Complaint for Forfeiture and/or to Obtain
Indictment Alleging Forfeiture; [Proposed] Order

 

